DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 13-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2022. Claims 1-12 have been examined in this application.
Information Disclosure Statements
The information disclosure statements (IDS) submitted on: (1) October 26, 2021; (2) November 5, 2021; and (3) June 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The following is a quotation of 37 CFR 1.84 (p):
(p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

The drawings are objected to each of Figs. 1, 2, 3, 4, 5, 6, 7, 8A, 8B, 10, 11, and 12 contain text that is less than 1/8 inch in height as required by 37 CFR 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The requirement for corrected drawings will not be held in abeyance.
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1, 4-5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2015/0371215 A1 of Zhou; Andrew H B et al., (hereinafter "ZHOU"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being anticipated by ZHOU. Claim 1 is an independent claim. ZHOU discloses the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a method for offline payment, comprising: Reference (ZHOU: discloses e.g. "[t]he method" Claims 2-22 and "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116]) 
• 1 ¶ 2 • providing a location having intermittent connection to a digital network for transacting a digital service offline payment transaction using an offline payment computer system, the location having an edge server that provides a wireless connection at the location to a computing device of a user; Reference (ZHOU: discloses "networks are by their very nature intermittent since you are never guaranteed to have a clear signal[; a]nd often, there are places where there is no connection at all" par. [0005] or "a system includes a server; a plurality of wireless networks coupled to the server; and one or more mobile devices coupled to the wireless networks with intermittent access to the wireless networks, the plurality of wireless networks providing messaging between client and server applications over multiple intermittent connections" par. [0014] or "[o]ne embodiment enables computing devices (including devices acting as clients, servers or both) using intermittent networks to have the same quality of service as traditional LAN-based transactional systems but doing so in a much more efficient manner[; i]t also addresses the challenges of using multiple networks that have different costs associated with them[; i]n order to achieve these objectives, one embodiment is to use current distributed transactional processing theories and rework the sequence diagrams so that each step of the process is self contained and does not depend on holding on to a constantly connected network in order to receive the acknowledgements[; t]he use of asynchronous messaging with the once-and-only-once policy is the underlying infrastructure for the system[; t]herefore, a device using an intermittent network can send a message and once it is assured that it has been received on the other end, it does not need to keep the connection open" par. [0016] or " With the advent of devices that use multiple networks, some of which might be intermittent like wireless networks, this invention uses policy-based routing to enable the administrator of a corporation to dynamically select which networks to use for which messages" par. [0017] and "[f]IG. 1 illustrates an environment 100 within which the wearable personal digital (WPD) device 200 and methods for facilitating mobile device payments using the wearable personal digital device 200 can be implemented[; t]he environment 100 may include a network 110, a wearable personal digital (WPD) device 200, a mobile base station 130, a GSM satellite 120, one or more external devices 140, another WPD device 170, a mobile phone 160, a barcode scanner 150, and a financial organization[; t]he network 110 may include the Internet or any other network capable of communicating data between devices[; s]uitable networks may include or interface with any one or more of, for instance, a local intranet, a PAN (Personal Area Network), a LAN (Local Area Network), a WAN (Wide Area Network), a MAN (Metropolitan Area Network), a virtual private network (VPN), a storage area network (SAN), a frame relay connection, an Advanced Intelligent Network (AIN) connection, a synchronous optical network (SONET) connection, a digital T1, T3, E1 or E3 line, Digital Data Service (DDS) connection, DSL (Digital Subscriber Line) connection, an Ethernet connection, an ISDN (Integrated Services Digital Network) line, a dial-up port such as a V.90, V.34 or V.34 bis analog modem connection, a cable modem, an ATM (Asynchronous Transfer Mode) connection, or an FDDI (Fiber Distributed Data Interface) or CDDI (Copper Distributed Data Interface) connection" par. [0052] and "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116] and "a mobile payment service, wherein the user sends the registration request via a mobile payment application associated with the digital device associated with the user, the mobile payment application providing at least a free Voice over Internet Protocol (VoIP) service and a free Over-the-Top (OTT) service" Claim 16 and "payment mode may be integrated with a telecommunications application software specializing in providing a video chat, a voice call, and a conference call from mobile and wearable devices[; t]he one-touch payment mode may be compatible with one or more operating systems, wherein the one or more operating systems include Microsoft Windows, Mac, Linux, Android, Blackberry, iOS, and Windows Phone" par. [0015]; See also "computer system" pars. [0045], [0108], [0140]-[0141], [0183]-[0185] and e.g. "a system includes a server; a plurality of wireless networks coupled to the server; and one or more mobile devices coupled to the wireless networks with intermittent access to the wireless networks, the plurality of wireless networks providing messaging between client and server applications over multiple intermittent connections" par. [0014] and "computing devices (including devices acting as clients, servers or both) using intermittent networks to have the same quality of service as traditional LAN-based transactional systems but doing so in a much more efficient manner[; i]t also addresses the challenges of using multiple networks that have different costs associated with them[; i]n order to achieve these objectives, one embodiment is to use current distributed transactional processing theories and rework the sequence diagrams so that each step of the process is self contained and does not depend on holding on to a constantly connected network in order to receive the acknowledgements[; t]he use of asynchronous messaging with the once-and-only-once policy is the underlying infrastructure for the system[; t]herefore, a device using an intermittent network can send a message and once it is assured that it has been received on the other end, it does not need to keep the connection open[; t]he method involves the assignment of a queue for each user/device" par. [0016]) 
• 1 ¶ 3 • selecting, by the user, a payment process from a plurality of payment processes, each payment process having a plurality of payment transaction processes; Reference (ZHOU: discloses e.g. "the user may select one of the stored payment accounts to perform a payment" par. [0133] and "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116]) 
• 1 ¶ 4 • selecting, by the offline payment computer system, a particular payment transaction process for the selected user payment process, the particular payment transaction process selected based on a connectivity of the computing device and the edge server to a digital network; and Reference (ZHOU: discloses "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116]) 
• 1 ¶ 5 • performing the offline payment transaction using the selected particular payment transaction process without a payment transaction failure regardless of the connectivity of the computing device and the edge server to the internet or the digital network. Reference (ZHOU: discloses "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116]) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being anticipated by ZHOU. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, ZHOU discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method of claim 1, wherein selecting the particular payment transaction process for the selected user payment process further comprises selecting, when the computing device and the edge server both have GSM connections, an SMS communication path of the edge server to the offline payment computer system. Reference (ZHOU: discloses "[b]i-directional messaging is achieved using server-initiated push techniques such as modem signaling, http listener, SMS or polling using an efficient decaying algorithm[; m]essages are sent via communication channels that can be a combination of a physical network and a service provider[; n]etworks are automatically detected by observing changes in the TCP/IP route table and configured by altering the default route[; s]ervice providers are determined by using identification servers accessible only in specific networks; if reachable, then it is that network[; t]ransmission rules are formed using regular expressions to combine system, message and channel parameters[; t]hese are changed at any time and sent dynamically as system messages to target devices" par. [0015] or "payment can be associated with transactional payments based on Unstructured Supplementary Service Data (USSD) or Short Message Service (SMS), direct operator billing, credit card mobile payments, online wallets, QR code payments, contactless near field communication, cloud-based mobile payments, audio signal-based payment, Bluetooth Low Energy (BLE) signal beacon payment, in-application payment, SDK payment, API payment, social networking payment, and direct carrier/bank co-operation" par. [0126] and "environment 100 may include a network 110, a wearable personal digital (WPD) device 200, a mobile base station 130, a GSM satellite 120, one or more external devices 140, another WPD device 170, a mobile phone 160, a barcode scanner 150, and a financial organization[; t]he network 110 may include the Internet or any other network capable of communicating data between devices" par. [0052] or "communications may also include links to any of a variety of wireless networks, including WAP (Wireless Application Protocol), GPRS (General Packet Radio Service), GSM (Global System for Mobile Communication), CDMA (Code Division Multiple Access) or TDMA (Time Division Multiple Access), cellular phone networks, GPS (Global Positioning System), CDPD (cellular digital packet data), RIM (Research in Motion, Limited) duplex paging network, Bluetooth radio, or an IEEE 802.11-based radio frequency network" pars. [0052], [0107], [0151]; See also "[g]SM" pars. [0054], [0064]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being anticipated by ZHOU. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, ZHOU discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method of claim 1, wherein selecting the particular payment transaction process for the selected user payment process further comprises selecting, when the computing device is offline and the edge server both have GSM connections, an SMS communication path of the edge server to the offline payment computer system. Reference (ZHOU: discloses "[b]i-directional messaging is achieved using server-initiated push techniques such as modem signaling, http listener, SMS or polling using an efficient decaying algorithm[; m]essages are sent via communication channels that can be a combination of a physical network and a service provider[; n]etworks are automatically detected by observing changes in the TCP/IP route table and configured by altering the default route[; s]ervice providers are determined by using identification servers accessible only in specific networks; if reachable, then it is that network[; t]ransmission rules are formed using regular expressions to combine system, message and channel parameters[; t]hese are changed at any time and sent dynamically as system messages to target devices" par. [0015] or "payment can be associated with transactional payments based on Unstructured Supplementary Service Data (USSD) or Short Message Service (SMS), direct operator billing, credit card mobile payments, online wallets, QR code payments, contactless near field communication, cloud-based mobile payments, audio signal-based payment, Bluetooth Low Energy (BLE) signal beacon payment, in-application payment, SDK payment, API payment, social networking payment, and direct carrier/bank co-operation" par. [0126] and "providing the user with an option to make [] offline purchases" par. [0116] and "environment 100 may include a network 110, a wearable personal digital (WPD) device 200, a mobile base station 130, a GSM satellite 120, one or more external devices 140, another WPD device 170, a mobile phone 160, a barcode scanner 150, and a financial organization[; t]he network 110 may include the Internet or any other network capable of communicating data between devices" par. [0052] or "communications may also include links to any of a variety of wireless networks, including WAP (Wireless Application Protocol), GPRS (General Packet Radio Service), GSM (Global System for Mobile Communication), CDMA (Code Division Multiple Access) or TDMA (Time Division Multiple Access), cellular phone networks, GPS (Global Positioning System), CDPD (cellular digital packet data), RIM (Research in Motion, Limited) duplex paging network, Bluetooth radio, or an IEEE 802.11-based radio frequency network" pars. [0052], [0107], [0151]; See also "[g]SM" pars. [0054], [0064]) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being anticipated by ZHOU. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, ZHOU discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the method of claim 1, wherein providing the edge server further comprises a content delivery network having the edge server connected to the content delivery network, the content delivery network delivering the digital service to the user. Reference (ZHOU: discloses e.g. "network 1110 may include the Internet or any other network capable of communicating data between devices[; s]uitable networks may include or interface with any one or more of, for instance, a local intranet, a PAN (Personal Area Network), a LAN (Local Area Network), a WAN (Wide Area Network), a MAN (Metropolitan Area Network), a virtual private network (VPN), a storage area network (SAN), a frame relay connection, an Advanced Intelligent Network (AIN) connection, a synchronous optical network (SONET) connection, a digital T1, T3, E1 or E3 line, Digital Data Service (DDS) connection, DSL (Digital Subscriber Line) connection, an Ethernet connection, an ISDN (Integrated Services Digital Network) line, a dial-up port such as a V.90, V.34 or V.34bis analog modem connection, a cable modem, an ATM (Asynchronous Transfer Mode) connection, or an FDDI (Fiber Distributed Data Interface) or CDDI (Copper Distributed Data Interface) connection[;] network 1110 may include any suitable number and type of devices (e.g., routers and switches) for forwarding commands, content, and/or web object requests from each client to the online community application and responses back to the clients" par. [0107]) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being anticipated by ZHOU. Claim 10 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, ZHOU discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the method of claim 1, wherein selecting the payment process further comprises selecting the payment process from one of a prepaid wallet, a postpaid wallet, a new card, a saved card, a UPI 1.0 collect transaction, a UPI 2.0 mandate transaction, an authorize card transaction, an interaction voice response transaction and a USSD 2.0 transaction. Reference (ZHOU: discloses "one or more of the following: bank account information, credit card information, debit card information, gift card information, prepaid card information, insurance account information, merchant account information, mobile currency information, digital money, and so forth" par. [0113]) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being anticipated by ZHOU. Claim 11 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, ZHOU discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the method of claim 1, wherein selecting the payment process further comprises selecting a default prepaid wallet payment process. Reference (ZHOU: discloses e.g. "[s]creen 1502 illustrates providing financial information of the user to the system 1300[; t]he user may capture credit or debit cards, provide details of bank accounts, virtual currency wallets, and so forth[; t]he provided financial data may be stored and/or transmitted to the database in an encoded form as shown by screen 1502[; t]he user may set of the cards or wallets as a default payment account" par. [0132] and "one or more of the following: bank account information, credit card information, debit card information, gift card information, prepaid card information, insurance account information, merchant account information, mobile currency information, digital money, and so forth" par. [0113]) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being anticipated by ZHOU. Claim 12 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, ZHOU discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the method of claim 1, wherein selecting the payment process further comprises displaying the payment methods on a display of the computing device. Reference (ZHOU: discloses e.g. "[s]creen 1502 illustrates providing financial information of the user to the system 1300[; t]he user may capture credit or debit cards, provide details of bank accounts, virtual currency wallets, and so forth[; t]he provided financial data may be stored and/or transmitted to the database in an encoded form as shown by screen 1502[; t]he user may set of the cards or wallets as a default payment account" par. [0132]) 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent Application Publication No. US 2021/0103910 A1 of Subramaniam; Shanthan et al., (hereinafter "SUBRAMANIAM"). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over ZHOU and SUBRAMANIAM. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of ZHOU and SUBRAMANIAM taken together render obvious the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method of claim 1, wherein selecting the particular payment transaction process for the selected user payment process further comprises selecting a fallback payment transaction process for the selected user payment process if the particular payment transaction process is not available. Reference (ZHOU: doesn't expressly and explicitly recite selecting a fallback --- however SUBRAMANIAM: clearly discloses, teaches, and/or suggests the feature -- "[a]t the level of the payment card network, the merchant's selection of EFT settlement is recognized, and the transaction is bridged to instruct the customer's bank (issuer bank) to initiate an EFT transaction with fast settlement[; i]n the event of a failure of the EFT transaction, the payment card network may proceed with payment card system processing of the transaction, as a fallback function" par. [0014] or "storage device 304 may in addition store a fallback transaction handling application program 312[; t]he fallback transaction handling application program 312 may operate such that, if an ACH transaction for settlement fails, the transaction goes on to be handled as a payment card account system transaction, with settlement via the payment card account settlement system[; w]ith the fallback transaction handling application program 312, the bridging network computer 302 may support a seamless and consistent set of rules across both settlement modes" par. [0042] or "with the system of FIG. 2, there is a fallback procedure available in the event that a requested ACH transaction fails--i.e., the payment card account system transaction handling capabilities may serve as a fallback for failed ACH transactions" par. [0069] or "acquirer and issuer banks are provided with options, by the payment card system, to engage in real-time settlement[; i]f, for a given transaction, real-time settlement proves not to be available, the standard payment card system settlement processes (as referred to above in connection with FIG. 1) may serve as a fallback option" par. [0072]; See also "fallback" par. [0068]), [See Remarks Below]; (ZHOU: discloses "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116]); (ZHOU: doesn't expressly and explicitly recite for the selected user payment process if the particular payment transaction process is not available. --- however SUBRAMANIAM: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "selecting a fallback" and [2] "for the selected user payment process" and [3] "if" and [4] "the particular payment transaction process is not available" which are disclosed by SUBRAMANIAM: the teachings and/or suggestions within the disclosure of ZHOU thus far relied upon does not mention within its writings the reciting explicitly and expressly of [1] "selecting a fallback" and [2] "for the selected user payment process" and [3] "if" and [4] "the particular payment transaction process is not available" as recited in the claim under examination. Nevertheless, herein relied upon are portions of the disclosure of SUBRAMANIAM which sufficiently teaches the features apposite to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within SUBRAMANIAM that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of ZHOU by adding or substituting the features [1] "selecting a fallback" and [2] "for the selected user payment process" and [3] "if" and [4] "the particular payment transaction process is not available" as taught and/or suggested by SUBRAMANIAM, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of ZHOU with these previously described teachings of [1] "selecting a fallback" and [2] "for the selected user payment process" and [3] "if" and [4] "the particular payment transaction process is not available" sufficiently taught, suggested, and/or disclosed in SUBRAMANIAM because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of e.g. "inventors have recognized an opportunity to provide a system that offers merchants an option for more rapid payment transaction settlement (i.e., faster access to funds represented by purchase proceeds), without changing the payment system in a manner that requires additional investments by merchants in infrastructure at the point of sale". (SUBRAMANIAM: par. [0008]). 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

3-rd Prior Art Category: Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent No. US 10,693,813 B1 to Jacob Da Silva; Roberto Henrique et al., (hereinafter "JACOB"). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over ZHOU and JACOB. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of ZHOU and JACOB taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method of claim 1, wherein selecting the particular payment transaction process for the selected user payment process further comprises selecting, when the computing device has GSM connection and the edge server has an LTE connection, a communication path from the edge server to the cloud infrastructure of the offline payment computer system. Reference (ZHOU: discloses "receiving data, managing stored data, communicating and/or synchronizing with a cloud application, an external device, such as a PC, a laptop, a smartphone, a tablet PC, and so forth, the WPD device 200 may connect with a could application, a network, or external device using a wireless connection or by wires" par. [0060] or "payment can be associated with transactional payments based on Unstructured Supplementary Service Data (USSD) or Short Message Service (SMS), direct operator billing, credit card mobile payments, online wallets, QR code payments, contactless near field communication, cloud-based mobile payments, audio signal-based payment, Bluetooth Low Energy (BLE) signal beacon payment, in-application payment, SDK payment, API payment, social networking payment, and direct carrier/bank co-operation" par. [0126] or "one or more of a transactional payment based on Unstructured Supplementary Service Data, Short Message Service, direct operator billing, a credit card mobile payment, an online wallet, a QR code payment, contactless near field communication payment, a cloud-based mobile payment" par. [0130], Claim 34 and e.g. "[f]or the purposes of communication, the WPD device 200 may be compatible with one or more of the following network standards: GSM, CDMA, LTE, IMS, Universal Mobile Telecommunication System (UMTS), 4G, 5G, 6G and upper, RFID, and so forth" par. [0054] or "[w]PD device 200 may have internet connectivity using cellular networks (e.g., 3G, 4G) as well as Wi-Fi and other types of networks[; s]ome additional examples of such networks are GSM, CDMA, LTE, IMS, Universal Mobile Telecommunication System (UMTS), RFID, 4G, 5G, 6G and upper" par. [0064], See also "[g]SM" pars. [0052], [0107], [0151]); (ZHOU: doesn't expressly and explicitly recite has an LTE connection --- however JACOB: clearly discloses, teaches, and/or suggests the feature -- "[f]lexible connectivity is provided by each IoT edge server device supporting both wireless connectivity (e.g., WiFi, LTE, and 5G) and wired connectivity (e.g., 1 GbE) for the end-point devices, gateways and cloud[; t]his flexible connectivity is shown in FIGS. 1-5, where the embedded networking switch 40 is coupled to multiple network adapters, such as a wireless mobile telecommunication network adapter 52, a wireless local area network adapter 54 and a wired network adapter 56[; a]s a result, the IoT edge server device 10 may form a connection with each device across various connection types, speeds and protocols[; s]pecifically, a networking switch 40 of the IoT edge server device may form an access link 102 with a particular gateway 67 using any connection type that is supported by both the networking switch and the particular gateway[; f]urthermore, the connection type of an access link 102 may vary among multiple gateways connecting with a given networking switch 40" col. 18 ln. 59 - col. 19 ln. 11), [See Remarks Below]; (ZHOU: discloses as described previously in this paragraph) 
With respect to above-noted claimed element "the edge server has an LTE connection" which is disclosed by JACOB: the teachings and/or suggestions within the disclosure of ZHOU thus far relied upon omits to record within its explanations an explicit and express recital of the edge server has an LTE connection as presented within the instant claim. Pertinent to this feature in the context of the claimed invention, ZHOU does teach and/or suggest e.g. "[w]PD device 200 may have internet connectivity using cellular networks (e.g., 3G, 4G) as well as Wi-Fi and other types of networks[; s]ome additional examples of such networks are GSM, CDMA, LTE, IMS, Universal Mobile Telecommunication System (UMTS), RFID, 4G, 5G, 6G and upper" par. [0064]. However, herein relied upon are portions of the disclosure of JACOB which clearly sufficiently teaches the feature applicable to the claimed invention as pointed out above with reference(s) to exemplary disclosures within JACOB that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of ZHOU by adding or substituting the feature the edge server has an LTE connection as taught and/or suggested by JACOB, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature clearly taught, suggested, and/or disclosed by the herein relied upon portions of JACOB into the teachings and/or suggestions within the disclosure of ZHOU as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time, as suggested by ZHOU by the teaching of e.g. "[w]PD device 200 may have internet connectivity using cellular networks (e.g., 3G, 4G) as well as Wi-Fi and other types of networks[; s]ome additional examples of such networks are GSM, CDMA, LTE, IMS, Universal Mobile Telecommunication System (UMTS), RFID, 4G, 5G, 6G and upper" par. [0064]. Moreover to the foregoing logical reasoning, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of ZHOU with these aforementioned teachings of "the edge server has an LTE connection" clearly sufficiently taught, suggested, and/or disclosed in JACOB because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of e.g. to support an "[i]oT edge server device 10 [that] may provide flexible connectivity and high availability and to support a dynamic IoT environment". (JACOB: col. 18 ln. 59 - col. 19 ln. 11). 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

4-th Prior Art Category: Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent Application Publication No. US 2016/0034876 A1 of Speiser; Leonard et al., (hereinafter "SPEISER"). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over ZHOU and SPEISER. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of ZHOU and SPEISER taken together render obvious the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method of claim 1, wherein selecting the particular payment transaction process for the selected user payment process further comprises selecting, when the computing device and edge server are offline, a payment transaction process in which the payment transaction is buffered in the edge server. Reference (ZHOU: discloses "payment mode may be associated with providing the user with an option to make online purchases and offline purchases [], In this case, the user uses a predefined address and a predefined payment information, for example, payment information needed to complete the purchase" par. [0116] and "providing the user with an option to make [] offline purchases" par. [0116]); (ZHOU: doesn't expressly and explicitly recite in which the payment transaction is buffered in the edge server. --- however SPEISER: clearly discloses, teaches, and/or suggests the feature -- "a method 200 of operating a point of sale (POS) platform system in an offline transaction mode according to certain embodiments of the disclosure[; t]he method 200 may include: an operation 202 of receiving an approval from an interface of a client device to change the client device to the offline transaction mode when a service connection is disconnected; an operation 204 of queuing a mutation operation for a transaction entry to a queue store, the transaction entry including payments, orders, customers, or employees; an operation 206 of caching transactional data in a cache store based on the mutation operation; and an operation 208 of overwriting the transactional data for the transaction entry in the cache store by synchronizing with a service server system after the service connection is re-established" par. [0070] or "a method of operating a point of sale (POS) platform system in an offline transaction mode may include receiving an approval from an interface of a client device to change the client device to the offline transaction mode when a service connection is disconnected; queuing a mutation operation for a transaction entry to a queue store, the transaction entry including payments, orders, customers, or employees; caching transactional data in a cache store based on the mutation operation; and overwriting the transactional data for the transaction entry in the cache store by synchronizing with a service server system after the service connection is re-established" par. [0121]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "in which" and [2] "the payment transaction is buffered" which are disclosed by SPEISER: the teachings and/or suggestions within the disclosure of ZHOU thus far relied upon does not mention within its descriptions an explicit and express recital of [1] "in which" and [2] "the payment transaction is buffered" as presented within the instant claim. However, herein relied upon are portions of the disclosure of SPEISER which sufficiently teaches the features applicable to the claimed invention as commented about above with citation(s) to exemplary disclosures within SPEISER that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of ZHOU by adding or substituting the features [1] "in which" and [2] "the payment transaction is buffered" as taught and/or suggested by SPEISER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of ZHOU with these aforementioned teachings of [1] "in which" and [2] "the payment transaction is buffered" sufficiently taught, suggested, and/or disclosed in SPEISER because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of e.g. whereby "provides a point-of-sale (POS) platform system and associated methods for mobile and web-based applications to interface with electronic commerce systems". (SPEISER: par. [0005]). 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over ZHOU and SPEISER. Claim 7 is a dependent claim that directly depends upon parent claim 6, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 6 and 1, the combined disclosures and teachings of ZHOU and SPEISER taken together render obvious the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the method of claim 6 further comprising sending the payment transaction to the offline payment computer system when the edge server reestablishes connectivity. Reference (ZHOU: doesn't expressly and explicitly recite sending the payment transaction to the offline...system when the edge server reestablishes connectivity. --- however SPEISER: clearly discloses, teaches, and/or suggests the feature -- "a method 200 of operating a point of sale (POS) platform system in an offline transaction mode according to certain embodiments of the disclosure[; t]he method 200 may include: an operation 202 of receiving an approval from an interface of a client device to change the client device to the offline transaction mode when a service connection is disconnected; an operation 204 of queuing a mutation operation for a transaction entry to a queue store, the transaction entry including payments, orders, customers, or employees; an operation 206 of caching transactional data in a cache store based on the mutation operation; and an operation 208 of overwriting the transactional data for the transaction entry in the cache store by synchronizing with a service server system after the service connection is re-established" par. [0070] or "a method of operating a point of sale (POS) platform system in an offline transaction mode may include receiving an approval from an interface of a client device to change the client device to the offline transaction mode when a service connection is disconnected; queuing a mutation operation for a transaction entry to a queue store, the transaction entry including payments, orders, customers, or employees; caching transactional data in a cache store based on the mutation operation; and overwriting the transactional data for the transaction entry in the cache store by synchronizing with a service server system after the service connection is re-established" par. [0121]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "sending the payment transaction" and [2] "when" and [3] "the edge server reestablishes connectivity" which are disclosed by SPEISER: the teachings and/or suggestions within the disclosure of ZHOU thus far relied upon does not record within its descriptions the reciting explicitly and expressly of [1] "sending the payment transaction" and [2] "when" and [3] "the edge server reestablishes connectivity" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of SPEISER which sufficiently teaches the features appurtenant to the claimed invention as annotated above with reference(s) to exemplary disclosures within SPEISER that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of ZHOU by adding or substituting the features [1] "sending the payment transaction" and [2] "when" and [3] "the edge server reestablishes connectivity" as taught and/or suggested by SPEISER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of ZHOU with these aforementioned teachings of [1] "sending the payment transaction" and [2] "when" and [3] "the edge server reestablishes connectivity" sufficiently taught, suggested, and/or disclosed in SPEISER because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of e.g. whereby "provides a point-of-sale (POS) platform system and associated methods for mobile and web-based applications to interface with electronic commerce systems". (SPEISER: par. [0005]). 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

5-th Prior Art Category: Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent Application Publication No. US 2016/0371716 A1 of Aitenbichler; Erwin et al., (hereinafter "AITENBICHLER"). 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over ZHOU and AITENBICHLER. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of ZHOU and AITENBICHLER taken together render obvious the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the method of claim 1, wherein performing the payment transaction further comprises checking that the user has a sufficient balance to the payment transaction. Reference (ZHOU: doesn't expressly and explicitly recite checking that the user has a sufficient balance to the payment transaction. --- however AITENBICHLER: clearly discloses, teaches, and/or suggests the feature -- "merchant device determines whether the user has an available reward, whether additional funds are required to process the offline payment transaction, and whether the user device has a sufficient balance to complete the offline payment transaction" Abstract or "merchant computing device determines whether additional funds are required to process the offline payment transaction and determines whether the user computing device has a sufficient balance to complete the offline payment transaction" pars. [0007], [0017] or "merchant computing device 120 determines whether the user computing device 110 has a sufficient balance to complete the offline payment transaction" par. [0092], See also "sufficient balance" pars. [0105], [0110]-[0111]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "checking that" and [2] "the user has a sufficient balance" which are disclosed by AITENBICHLER: the teachings and/or suggestions within the disclosure of ZHOU thus far relied upon fails to record within its writings an explicit and express recitation of [1] "checking that" and [2] "the user has a sufficient balance" as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of AITENBICHLER which sufficiently teaches the features appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within AITENBICHLER that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of ZHOU by adding or substituting the features [1] "checking that" and [2] "the user has a sufficient balance" as taught and/or suggested by AITENBICHLER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of ZHOU with these above-described teachings of [1] "checking that" and [2] "the user has a sufficient balance" sufficiently taught, suggested, and/or disclosed in AITENBICHLER because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of e.g. "redemption of loyalty rewards performed offline and without network access to a system administering and/or managing the reward program and monitoring a user's reward balance for reward verification and processing, providing improved data gathering, improved reward processing speed, improved reward processing accuracy, and improved ability to monitor and redeem loyalty rewards in an offline payment transaction". (AITENBICHLER: par. [0001]). 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20120330769 A1 by Arceo; Alejandro Diaz discloses ELECTRONIC TRANSACTION TECHNIQUES IMPLEMENTED OVER A COMPUTER NETWORK.
USPGPub No. US 20190130386 A1 by BHAT; Badekila Ganesh Prashanth et al. discloses PROCESSING MOBILE PAYMENTS WHEN DISCONNECTED FROM PAYMENT SERVERS.
USPGPub No. US 20040232221 A1 by Beenau, Blayn W.  et al. discloses METHOD AND SYSTEM FOR VOICE RECOGNITION BIOMETRICS ON A FOB.
USPGPub No. US 20090164329 A1 by Bishop; Fred A. et al. discloses Systems for Processing a Payment Authorization Request Utilizing a Network of Point of Sale Devices.
USPGPub No. US 20090164330 A1 by Bishop; Fred A. et al. discloses Systems and Methods for Processing a Payment Authorization Request Over Disparate Payment Networks.
USPGPub No. US 20190197539 A1 by CHANG; Woo Kyung et al. discloses METHOD OF PROVIDING SERVICE FOR SETTING CONDITION OF CARD USE, CARD COMPANY SERVER AND USER TERMINAL.
USPGPub No. US 20120231844 A1 by Coppinger; Paul D. discloses SYSTEM AND DEVICE FOR FACILITATING A TRANSACTION BY CONSOLIDATING SIM, PERSONAL TOKEN, AND ASSOCIATED APPLICATIONS FOR ELECTRONIC WALLET TRANSACTIONS.
USPGPub No. US 20120166618 A1 by DAHOD; Ashraf M. et al. discloses ADAPTIVE INTELLIGENT ROUTING IN A COMMUNICATION SYSTEM.
USPGPub No. US 20150339667 A1 by DUA; Robin discloses APPARATUS, SYSTEM, AND METHOD TO PROCESS TRANSACTION REQUESTS.
USPGPub No. US 20180068293 A1 by Dunne; Mark Thomas discloses METHOD AND SYSTEM FOR ALLOWING OFFLINE PEER-2-PEER TRANSACTIONS USING EXCHANGEABLE PROVISIONED TOKENS.
USPGPub No. US 20080262941 A1 by FEINER; Edward et al. discloses System and Method for Purchasing and Reselling Online and Offline Subscriptions, Service Contracts and Memberships and Paid Website Access.
USPAT No. US 10715411 B1 to Jacob Da Silva; Roberto Henrique et al. discloses Altering networking switch priority responsive to compute node fitness.
USPGPub No. US 20160110718 A1 by Jajara; Pawankumar et al. discloses SYSTEMS AND METHODS FOR FACILITATING OFFLINE PAYMENTS.
USPGPub No. US 20150278796 A1 by Jiang; Fan et al. discloses RESERVING ACCOUNT BALANCE FOR CONCURRENT PAYMENTS IN SECURE OFFLINE PAYMENT SYSTEM.
USPGPub No. US 20190139029 A1 by Kadiwala; Asif Shaukat et al. discloses Computer System and Computer-Implemented Method for Authenticating a Contactless Payment Transaction.
USPGPub No. US 20210097521 A1 by Kumar; Rajeev et al. discloses ELECTRONIC DEVICE AND COMPUTERIZED METHOD FOR OFFLINE PAYMENT TRANSFER.
USPGPub No. US 20050027543 A1 by Labrou, Yannis  et al. discloses Methods for purchasing of goods and services.
USPGPub No. US 20130346305 A1 by Mendes; Rui discloses MOBILE WALLET PAYMENT PROCESSING.
USPGPub No. US 20090157537 A1 by Miller; Barrick H. discloses Communication and synchronization in a networked timekeeping environment.
USPGPub No. US 20200250644 A1 by Oberholtzer; Stephen M. et al. discloses POINT OF SALE CLIENT INTEGRATION PLATFORM.
USPAT No. US 10019724 B2 to Patel; Paresh K. discloses Method and system for providing offers for automated retail machines via mobile devices.
USPGPub No. US 20130238503 A1 by Patel; Upen discloses SYSTEM AND METHOD TO MANAGE INFORMATION FOR CONDUCTING SECURE TRANSACTIONS.
USPGPub No. US 20220224594 A1 by Peterson; David et al. discloses MULTIPLE COMMUNICATION MODES AND NETWORK SERVICES IN A SELF-CONTAINED UNIT.
USPGPub No. US 20210243072 A1 by Peterson; David et al. discloses MULTIPLE COMMUNICATION MODES AND NETWORK SERVICES IN A SELF-CONTAINED UNIT.
USPGPub No. US 20110087602 A1 by RUTMAN; Serge discloses ELECTRONIC DISPLAY DEVICE CONTENT CACHING AND TRANSACTIONS.
USPGPub No. US 20080010192 A1 by Rackley III; Brady Lee et al. discloses Methods and Systems For Indicating a Payment in a Mobile Environment.
USPGPub No. US 20140094159 A1 by Raleigh; Gregory G. et al. discloses Controlling Mobile Device Communications On a Roaming Network Based on Device State.
USPGPub No. US 20220020016 A1 by SCOTT; Stephen James et al. discloses SECURE PROCESSING OF ELECTRONIC PAYMENTS.
USPGPub No. US 20190122202 A1 by SUN; Yuanbo discloses OFFLINE PAYMENT METHOD AND DEVICE.
USPGPub No. US 20170178090 A1 by Sarin; Pankaj discloses OFFLINE TRANSACTIONS USING A PRIMARY ELECTRONIC DEVICE OR A SECONDARY ELECTRONIC DEVICE COUPLED THERETO.
USPGPub No. US 20010023180 A1 by Sauer, Dietmar discloses Wireless communication device with replenishable credit balance.
USPGPub No. US 20110078079 A1 by Shin; Ji-Hoon discloses DISCOUNT PAYMENT METHOD AND SYSTEM USING A TEMPORARY CARD NUMBER.
USPGPub No. US 20210065174 A1 by Singh; Sachin et al. discloses Methods and Systems for Performing an Offline Payment Transaction in Absence of Network.
USPGPub No. US 20150310421 A1 by Xie; Xiangzhen et al. discloses Electronic payment transactions without POS terminals.
USPGPub No. US 20120054837 A1 by Yoon; Sunghyun et al. discloses NETWORK CONTROL METHOD FOR CONTROLLING CLIENT-AND-SERVER BASED HIGH RELIABILITY SESSION FOR SECURE PAYMENT USING MULTI INTERFACE USER TERMINAL IN WIRED OF WIRELESS INTERNET.
USPGPub No. US 20200167742 A1 by Zhai; Fen et al. discloses SYSTEM AND METHOD FOR FACILITATING ENHANCED OFFLINE PAYMENT.
USPGPub No. US 20200082404 A1 by Zhang; Huacheng et al. discloses METHOD AND APPARATUS FOR OFFLINE PAYMENT, SERVICE PROCESSING, AND PAYMENT PROCESSING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        07/15/2022